BROWN, Senior District Judge,
dissenting:
I agree that the majority opinion fully and accurately sets out the factual background involved in this appeal. I also agree that in reconsidering our prior ruling in light of BMW of North America, Inc. v. Gore, 517 U.S. -, 116 S.Ct. 1589, 134 L.Ed.2d 809 (1996), as we have been directed to do by the Supreme Court upon remand, the majority opinion has thoroughly and correctly analyzed the “guidelines” that are to be found in that opinion. I must respectfully dissent, however, from the majority’s ultimate conclusion that $6,000,000 is the maximum constitutionally permissible punitive damage award under the facts and law which govern this case.
It seems to me that our difficulty in applying the precepts of the BMW case stems from the factual aspect of that ease which I find to be clearly distinguishable. It seems to me that the primary motivating factors in BMW were that there were no “aggravating factors” or particular reprehensible conduct by BMW present in the case, that the award *644was 500 times the amount of the customer’s actual harm, and that under Alabama law there was a lack of adequate “reasonable constraints” to guide the court and jury in determining the reasonableness of punitive awards.3
In the first instance, the award of punitive damages against OXY in our case did not in any way approach the 500 to 1 ratio which was so criticized in BMW.
Secondly, while the wrongful acts of BMW and OXY USA both resulted in economic injury to the complaining parties, the nature of the two wrongs is quite different. While BMW was found to be involved in what may be termed “deceptive trade practices” affecting the value of a new ear and resultant damage to consumers, OXY USA was engaged in intentional conduct which was “particularly egregious” conduct which was deliberate and repetitive and designed to destroy a vulnerable competitor. As the majority has noted, the trial court found that the jury “visibly reacted” to OXY’s corporate witness, and that “[t]he jury was. obviously moved by the repugnancy of the totality of OXY’s conduct.” 810 F.Supp. at 1530.
Finally, and perhaps of most importance to me is the fact that, unlike Alabama, the State of Oklahoma has established an elaborate system of checks upon the discretion of courts and juries in the imposition of punitive damage awards. See discussion, Capstick v. Allstate Ins. Co., 998 F.2d 810, at pp. 816 et seq. (10th Cir.1993).4
In our prior opinion, this panel determined that the original award of $30,000,000, when examined from the perspective of the facts surrounding OXY’s conduct and of what would be necessary to punish a very wealthy corporation and to deter similar conduct, was “not necessarily a shocking figure”; and we declined to disturb the jury’s award at that time.
In this opinion after remand, the majority has noted that plaintiffs produced evidence which would support a jury finding of approximately $1,000,000 in actual and potential loss, while OXY’s own evidence would support a higher figure of $2,000,000. Since the majority further noted that “in economic injury cases if the damages are significant and the injury not hard to detect, the ratio of punitive damages to the harm generally cannot exceed a ten to one ratio,” these damage figures alone would justify a punitive award of between $10 and $20 million. When the additional factor of the extent and nature of OXY’s income and net worth is added as a consideration, one begins to approach the original jury award of $30 million, and this judge can only conclude that an award of not less than $20 million would be permissible and required under the circumstances found in this record without violation to the concepts of due process.5
In any event, this case clearly illustrates the difficulties which arise when the ultimate decision of whether to impose punitive damages, and the amount of those damages is taken from the discretion of a jury impan-elled and instructed in accordance with the strict guidelines imposed by Oklahoma law.6
*645In my opinion, the BMW ease does not apply to the facts and circumstances of this case, and we should reaffirm the punitive award found appropriate by the Oklahoma jury. If BMW does apply, then to give some credence to the Oklahoma jury’s conclusions, we certainly should not reduce the punitive damage award below the $20 million figure disclosed by the evidence.

. This aspect of Alabama law was discussed at length in the concurring opinion of Justice Breyer (O'Connor and Souter joining), - U.S. at pp. -- et seq., 116 S.Ct. at pp. 1604 et seq., 134 L.Ed.2d at pp. 833 et seq.


. In Oklahoma, a plaintiff is entitled to recover punitive damages in excess of his actual damages if the trial court determines, prior to submission of the case, “that there is clear and convincing evidence that the defendant is guilty of conduct evincing a wanton or reckless disregard for the rights of another, oppression, fraud or malice, actual or presumed,” in which case the jury may award damages "for the sake of example, and by way of punishing the defendant, and the percentage limitation on such damages ... shall not apply.” 998 F.2d at 817.


. In our previous opinion in this case, we noted that OXY claimed that the $30 million punitive award was based upon passion and prejudice because in plaintiff's closing argument it was pointed out that OXY earned over $36 million a week. We there ruled that "... we cannot conclude on the record as a whole that the jury acted out of passion or prejudice.”


. It should be noted that in remanding the BMW case to the state court, the Supreme Court specifically noted that
“As in Haslip, we are not prepared to draw a bright line marking the limits of a constitutionally acceptable punitive damages award. Unlike that case, however, we are fully convinced that the grossly excessive award imposed in this case transcends the constitutional limit.
*645Whether the appropriate remedy requires a new trial or merely an independent determination by the Alabama Supreme Court of the award necessary to vindicate the economic interests of Alabama consumers is a matter that should be addressed by the state court in the first instance.” ( — U.S. at -, 116 S.Ct. at 1604, 134 L.Ed.2d at 833.)